Title: To Thomas Jefferson from John F. Mercer, 11 November 1802
From: Mercer, John F.
To: Jefferson, Thomas


          
            Dear Sir
            Annapolis Nov. 11. 1802.
          
          I cannot permit my friend Mr. DuVall to leave this without offering you my sincere congratulations on the pleasing prospect our political horizon now affords.—things progress in this State beyond my expectations & if the severe draft’s you make on the talents, & merit of the State do not paralize our efforts I shoud think the Republican character of Maryland confirm’d—it is granted that this species of consumption carries with it a reproductive principle—when preferment is confered on distinguishd & acknowledgd worth, it fertilizes the fields of talent & virtue—they produce stronger & better growth.—
          I must now beg to present to your view, one of my earliest frends in this State—whose Republican principles withstood the first & ardent shocks of the [. . .] British Spirit.—Capt. Kilty was distiguishd in our Revolution, & by the uninterrupted confidence of the Legislature until Genl. Washington promoted him altho’ avowedly hostile to the principles pursued under his Administration,—he has a wife & 6 young children, much unprovided for, & has been a sufferer as you know by the suppression of his Office.—I consider his talents of the highest grade among us,—his mind is strong, & altho’ rather harsh & forbidden in his manner more benevolent [virtue] I believe does not inhabit an American Bosom—excuse the inacuracy of this hasty scraul as the Judge has sent for my Letter & believe me when I assure you of my entire respect & attachment
          
            John F: Mercer
          
        